DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
Applicant’s arguments, filed 05 October 2022, have been entered in full.  Claims 1-118, 123, 129-133, 135-137 are canceled. Claims 128 and 138 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 119-122, 124-127, 134, 139-142 are under examination.
The Xie Declaration under 37 CFR 1.132 filed, 05 October 2022, has been entered in full. 
Withdrawn Objections And/Or Rejections 
The Xie Declaration under 37 CFR 1.132 filed 05 October 2022,  is sufficient to overcome the rejection of claims 119-122, 124-127, 134, 139-142 based upon pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bakker et al. (US 2008/0003680; published 1/3/08) in view of Kittur et al. (Plant Cell Report, published online 28 Feb 2012), Kawasaki et al. (US 2011/0105734; published May 5, 2011), Bakker et al. (U.S. Patent 7,601,891; published 10/13/09), Conley et al. (Plant Biotechnology Journal 7:183-199; 2009) and Chen et al. (US 2014/0112927; published Apr 24, 2014, priority date June 8, 2011).
The Xie Declaration states that there are five listed co-authors on the Kittur reference (Jiahua Xie, Farooqahmed Kittur, Chiu-Yueh Hung, Diane Darlington and David Sane).  The Declaration states Xie, Kittur and Hung are co-inventors of the instant application. The Declaration states Diane Darlington and David Sane, the co-authors of the Kittur reference, are not listed as co-inventors of the instant application. 
The Declaration states that at the time of the work described in the Kittur reference, Diane Darlington was an undergraduate researcher. Her contribution to the Kittur reference was performing experiments at the direction and supervision of two of the present co-inventors, Xie and Hung. Diane Darlington did not contribute to the conception of the inventive concept inventive concept described in the Kittur reference (the co-expression of GalT with EPO so as to produce asialo-rhuEPO with terminal B1 ,4-galactose residues on N-glycan chains).  The Declaration states that David Sane contributed to data analysis, and fact-checking and review of the manuscript that would be published as the Kittur reference, as a consultant under the direction of the present co-inventors. David Sane did not contribute to the inventive concept described in the Kittur reference.
	
NEW CLAIM REJECTIONS/OBJECTIONS	
	
Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 142 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 142 is drawn to the method of claim 119, wherein the immune affinity column is a rabbit anti-EPO polyclonal antibody column. Claim 119 is drawn to a method for the high level production and purification of asialoerythropoietin (asialo-rhuEPO) in a plant or plant cell  comprising binding the asialo-rhuEPO in an aqueous extract to an immune affinity column and eluting the bound asialo-rhuEPO from the immune affinity column, wherein at least 100 ng of asialo-rhuEPO per mg of total soluble protein is recovered and wherein the asialo-rhuEPO comprises terminal B1,4 galactose residues. 
Claim 142 is not enabled because the art of record fails to teach that a rabbit anti-EPO polyclonal antibody has the binding specificity to isolate asialo-rhuEPO comprising terminal B1,4 galactose residues. 
It is well known in the art that polyclonal antibodies have affinity for the same antigen but different epitopes on the antigen. They are a population of heterogenous antibodies. Thus, a rabbit anti-EPO polyclonal antibody column will comprise a heterogenous population of antibodies that bind different epitopes on EPO. However, the claims require that the purified product to comprises terminal B1,4-galactose residues. 
Wang et al. teach Ricinus Communis agglutinin I (RCA120) and Erythrina Cristagalli lectin (ECL) as plant lectins. Wang et al. teach RCA120 and ECL  recognize carbohydrate chains with non-reducing terminal beta--galactose residues. Wang et al. teach RCA120 has a preference for a B1,4 galactose terminal sequences.  Wang et al. teach lectins are used extensively as research tools to detect and target specific oligosaccharide sequences.  Wang et al. teach plant lectins of different specificities are particularly useful tools and have been used extensively to detect and target specific oligosaccharide sequences and purification of glycoproteins. (page 3927) (Wang et al. Specificities of Ricinus communis agglutinin 120 interaction with sulfated galactose. FEBS Letters 585:3927-3934, November 2011). 
	 It would be highly unpredictable that any polyclonal anti-EPO antibody can be employed on an immune affinity column and achieve the sensitivity of specifically binding asialo-rhuEPO comprising terminal B1,4-galactose residues. It cannot be said that the specification provides the necessary guidance and the prior art teaches such sensitive detection with a particular probe.
Due to the inherent unpredictability of demonstrating that a rabbit anti-EPO polyclonal antibody can be employed on an immune affinity column and achieve the sensitivity of specifically binding asialo-rhuEPO comprising terminal B1,4-galactose residues; the lack of direction/guidance presented in the specification regarding same; the absence of working examples directed to same; the complex nature of the invention; state of the prior art which establishes that plant lectin RCA120 has a preference for a B1,4 galactose terminal sequences and has been used extensively to detect and target specific oligosaccharide sequences and purification of glycoproteins and the breadth of the claims which fail to recite proper immune affinity column limitations for achieving such sensitivity; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 119-122, 124-127, 134, 139-141 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakker et al. (Reference of record; US 2008/0003680; published 1/3/08) in view of Wang et al. (Specificities of Ricinus communis agglutinin 120 interaction with sulfated galactose. FEBS Letters 585:3927-3934, November 2011), Kawasaki et al. (Reference of record; US 2011/0105734; published May 5, 2011), Bakker et al. (Reference of record; U.S. Patent 7,601,891; published 10/13/09), Conley et al. (Reference of record; Plant Biotechnology Journal 7:183-199; 2009) and Chen et al. (US 2014/0112927; published Apr 24, 2014, priority date June 8, 2011).
Bakker et al. teach that the invention relates to the field of glycoprotein processing in transgenic plants used for the production of recombinant biopharmaceutical proteins. Bakker et al. teach that the invention provides a plant comprising a functional mammalian enzyme providing N-glycan biosynthesis that is normally not present in plants, said plant additionally comprising at least a second mammalian protein that is normally not present in plants (abstract). Bakker et al. teach sialic acid has never been found in plant glycans; i.e. recombinantly produced proteins are not sialylated. Bakker et al. teach that the functional mammalian enzyme providing N-glycan biosynthesis that is normally not present in plants is human beta 1,4 galactosyltransferase (para 0008 and claims)(applies to claims 119a, 121 and 122). Bakker et al. teach the mammalian protein that is normally not present in plants can be erythropoietin (para 0024)(applies to claim 119a). Bakker et al. teach the plants to include tobacco plants. Bakker et al. teach transforming tobacco plants (para 0018, 0021, 0026 and 0041 and claims)(applies to claims 119a and 125).
Bakker et al. teach that generating stably transformed plants which produce tailored glycoproteins can be established by inoculating plant cells or tissues with Agrobacterium strains containing a (binary) vector which comprises both nucleotide sequences encoding N-glycosylation modifying enzymes and genes encoding commercially heterologous glycoproteins. Bakker et al. teach that alternatively, stably transformed plants which produce tailored glycoproteins with commercial interest can be generated by simultaneous inoculation (co-transformation) of two or more Agrobacterium strains each carrying a vector comprising either nucleotide sequences encoding N- glycosylation modifying enzymes or nucleotide sequences encoding glycoproteins of commercial interest. Bakker et al. teach that specific promoters may be used to drive expression of the said genes in the relevant plant tissues (para 0017)(applies to claims 119 and 124).
Bakker et al. teach purifying the recombinantly made protein. Bakker et al. teach that several types of separation techniques exist, such as immune affinity purification, size-exclusion chromatography or electrophoresis, to mediate the required purification. Bakker et al. teach cultivating a plant according to the invention until said plant has reached a harvestable stage, for example when sufficient biomass has grown to allow profitable harvesting, followed by harvesting said plant with established techniques known in the art and fractionating said plant with established techniques known in the art to obtain fractionated plant material and at least partly isolating said glycoprotein from said fractionated plant material (paras 0011 and 0023)(applies to claims 119b, 119d, 119e, 125-127, 134). Bakker et al. teach the use of a HIS tag to allow purification of recombinant proteins from the plant (para 0051)(applies to claim 120).
The Examples of Bakker et al. teach the purification of IgG1 from tobacco cells transfected with mouse monoclonal IgG and beta 1, 4-galactotransferase. Bakker et al. teach making an aqueous extract of plant tissue and removing insoluble material by centrifugation. Bakker et al. teach that the supernatant was incubated overnight proteinG-agarose beads (i.e. immunoaffinity). The beads were collected in a column, washed and bound protein was eluted (paras 0034-0037).
In summary, Bakker et al. teach providing a tobacco plant comprising a nucleotide sequence encoding human beta 1,4-galactosyitransferase, said plant additionally comprising at least a second mammalian nucleotide encoding erythropoietin (EPO), wherein specific promoters drive expression of the said genes. Bakker et al. teach purifying asialo-EPO. Bakker et al. teach that several types of separation techniques exist, such as immune affinity purification, size-exclusion chromatography or electrophoresis, to mediate the required purification.
Baker et al. do not teach wherein the purified asialo-rhuEPO comprises terminal beta 1, 4-galactose residues. Bakker et al. do not teach that  EPO is human EPO with a nucleic acid sequence comprising SEQ ID NO: 3 or SEQ ID NO: 4. Bakker et al. do not teach that human beta1,4- galactosyltransferase has a nucleic acid sequence comprising SEQ ID NO: 10 or 11. Baker et al. do not teach wherein at least 100 ng of asialo- recombinant human EPO per mg of total soluble protein is recovered. Bakker et al. do not teach removing chlorophyll and/or RuBisCO protein from the aqueous extract via ammonium sulfate precipitation.
Wang et al. teach Ricinus Communis agglutinin I (RCA120) and Erythrina Cristagalli lectin (ECL) as plant lectins. Wang et al. teach RCA120 and ECL  recognize carbohydrate chains with nonreducing terminal beta--galactose residues. Wang et al. teach RCA120 has been one of the most widely used lectins and has been applied to study cell surface glycoprotein and is used in affinity chromatography for separation of glycoproteins with Gal-beta-terminating oligosaccharide chains. Wang et al. teach RCA120 has a preference for a B1,4 galactose terminal sequences.  Wang et al. teach lectins are used extensively as research tools to detect and target specific oligosaccharide sequences.  Wang et al. teach plant lectins of different specificities are particularly useful tools and have been used extensively to detect and target specific oligosaccharide sequences and purification of glycoproteins (page 3927) (Wang et al. Specificities of Ricinus communis agglutinin 120 interaction with sulfated galactose. FEBS Letters 585:3927-3934, November 2011).
Kawasaki et al. teach a polynucleotide sequence that is 100% identical to instant SEQ ID NO:3 (Sequence search results of record; previous Office Action 5/19/16). Kawasaki et al. teach that the nucleic acid sequence of SEQ ID NO:3 is human EPO (para 0054 and page 7)(applies to claim 119(a1)).
Bakker ‘891 teach a polynucleotide sequence that is 100% identical to instant SEQ ID NO:10 (Sequence search results of record; previous Office Action 5/19/16). Bakker et al. teach that the nucleic acid sequence of SEQ ID NO:1 is human beta 1,4-galactosyltransferase (Figure 5)(applies to claim 119(a1).
Conley et al. teach human EPO produced in tobacco plants (abstract). Conley et al. teach strategies to enhance the yield of EPO in plant tissues. Conley et al. teach a human EPO fusion protein comprising in operable linkage and in the following order from N-terminal to C-terminal end, a human EPO domain, a protease cleavage domain, a tag domain, and an endoplasmic reticulum (ER) retention signal domain. Conley et al. teach the EPO construct wherein TEV is a protease cleavage site, c-Myc is a tag domain and KDEL is an ER retention signal domain. (Figure 1a and Figure 2a)(applies to claim 139). Conley et al. teach the generation of transgenic tobacco plants expressing EPO using EPO expression constructs, protein extraction and purification. Conley et al. teach that the level of EPO approached 500 ng/mg total soluble protein (TSP) (page 186, last paragraph-page 188, Figure 3A, Figure 3B and Experimental Procedures)(applies to claims 119e, 140 and 141). Conley et al. teach that the addition of a carboxy-terminal ER retention signal tag (i.e. KDEL) results in recombinant proteins being more stable and accumulating to higher levels when targeted to the ER lumen(page 191, last paragraph- page 192).
	Chen et al. teach plant-based production of therapeutic antibody huE16 (abstract and para 0007). Chen et al. teach that for plant-produced Hu-E16 to become a viable therapeutic candidate, an efficient purification scheme from plant tissue must be developed. Chen et al. teach precipitation with ammonium sulfate effectively removes the most abundant plant host protein, the photosynthetic enzyme RuBisCo, and other plant proteins (para 0092)(applies to claim 119c).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify a method of producing and purifying asialo-rhuEPO from a transformed tobacco plant or tobacco plant cell wherein said transformed plant or cell comprises a nucleotide sequence encoding human beta 1,4- galactosyltransferase and a second mammalian nucleotide sequence encoding erythropoietin, wherein specific promoters drive expression of said genes as taught by Bakker, by employing plant lectin Ricinus Communis agglutinin I (RCA120) in affinity chromatography to purify asialo-rhuEPO that comprises terminal beta 1,4-galactose residues, as taught by Wang, using the nucleic acid of human B1,4-galactosyltransferase as taught by Bakker ‘891 and the nucleic acid of human EPO as taught by Kawasaki et al., adding an ER retention signal tag at the carboxy-terminal of the polynucleotide encoding human EPO, as taught by Conley et al. wherein RuBisCO protein is removed from the aqueous extract via ammonium sulfate precipitation as taught by Chen et al. 
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method and expect success for the following reasons:
Recombinantly produced proteins, such as those produced in plants and taught by Bakker et al., allow large quantities of product to be made in a less expensive manner. Thus, it would be obvious to use the nucleic acids of human beta 1, 4- galactosyltransferase and human recombinant EPO as taught by Bakker ‘891 and Kawasaki, to recombinantly make the protein. Wang et al. teach plant lectins have been used extensively to detect and target specific oligosaccharide sequences and purification of glycoproteins. Wang et al. teach plant lectin RCA120 has been one of the most widely used lectins and has been used in affinity chromatography for separation of glycoproteins with Gal-beta-terminating oligosaccharide chains. Wang et al. teach RCA120 has a preference for a B1,4 galactose terminal sequences.  Conley et al. teach that the addition of a carboxy-terminal ER retention signal tag (i.e. KDEL) results in recombinant proteins being more stable and accumulating to higher levels when targeted to the ER lumen. Lastly, Chen et al. teach RuBisCO as an abundant plant host protein. Chen et al. teach using ammonium sulfate precipitation to effectively remove RuBisCo when producing therapeutic proteins in plant cells. 
Based on the teachings, one skilled in the art would find motivation to modify the instant teachings and thereby arrive at the presently claimed invention.
	
 
			Conclusion
		No claims are allowed.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        12/7/2022